Citation Nr: 0431171	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable evaluation for burn scars, 
right arm (dominant).

3.  Entitlement to an increased rating for bursitis, right 
elbow (dominant), currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for syringomyelia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and W.C.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1948 to May 1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
bilateral hearing loss, continued the noncompensable and 
30 percent evaluations for burn scars, right arm, and 
syringomyelia, respectively, and granted a 10 percent 
evaluation for bursitis, right elbow.

The veteran testified at an April 2004 video conference 
hearing before the undersigned Veterans Law Judge and a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Competent evidence of in-service hearing loss, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, and evidence 
of a nexus between the current bilateral hearing loss 
disability and service are not of record.

2.  The veteran's service-connected burn scars on the right 
arm are manifested by two well-healed scars which are 
superficial, not painful, do not involve underlying tissue, 
and are smaller than 144 square inches.

3.  The veteran's service-connected right elbow disorder is 
presently manifested by chronic right elbow bursitis with 
marginal joint osteophytes limiting motion to less than 30 
percent of normal; and with flexion from only zero to 45 
degrees.  

4.  The veteran's service-connected syringomyelia disorder is 
presently manifested by no attributable symptoms.  He has a 
protected rating.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service nor can it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for a compensable rating for burn scars, 
right arm, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.31, 
4.7, 4.118, Diagnostic Codes 7802, 7803, 7804 (2001 & 2004).

3.  The criteria for a rating of 50 percent for right elbow 
bursitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5019, 5206 
(2004).

4.  The criteria for a rating in excess of 30 percent for 
syringomyelia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.951(b), 4.1, 4.124a, Diagnostic 
Code 8024 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and  
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620  
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for bilateral hearing 
loss and entitlement to increased ratings for burn scars, 
right arm, the right elbow disorder, and syringomyelia.  The 
discussions in the rating decision, the January 2003 
statement of the case, March 2004 supplemental statement of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, a letter dated 
in January 2004 effectively furnished notice to the veteran 
of the types of evidence necessary to substantiate his claims 
as well as the types of evidence VA would assist him in 
obtaining and what he should do.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that veteran's burn 
scars on the right arm are evaluated in the Rating Schedule 
under disabilities involving skin disorders.  During the 
pendency of this appeal, changes were made in August 2002 to 
the Schedule for Rating Disabilities for skin disorders.  VA 
has not provided the veteran with the amended criteria nor 
adjudicated his claim under the amended criteria; however, 
here, the changes made were not substantive in regard to the 
facts in this case.  Therefore, there is no prejudice to the 
veteran in the Board's initial consideration of the amended 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error, 
as it pertains to these two issues.  The RO's subsequent 
actions and notice to the veteran effectively cured any VCAA 
notice defect.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran was informed of the evidence necessary 
to substantiate his claims.  The  provisions of VCAA have 
been substantially complied with and no useful purpose would 
be served by delaying appellate review of these two claims 
for further notice of VCAA.

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, VA and private medical records and 
personal hearing testimony.  The record shows that the 
veteran has been afforded VA examinations in February 2004, 
specifically in connection with the increased-rating claims; 
thus the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  No additional pertinent evidence has been identified by 
the veteran.

The Board notes that an examination was not provided in 
connection with the veteran's claim for service connection 
for bilateral hearing loss disability; however, the Board 
finds that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the VCAA, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a bilateral hearing loss disability for VA 
purposes, see 38 C.F.R. § 3.385 (2004), he has not brought 
forth any evidence suggestive of a causal connection between 
the current disability and service.  In fact, the veteran 
stated that he did not notice hearing loss until three or 
four years following his discharge from service.  The RO 
informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

I.  Service connection

The veteran contends that service connection for bilateral 
hearing loss is warranted.  He states that while he was in 
service, he was exposed to excessive noise as a diesel 
mechanic in the submarines and that he has hearing loss as a 
result of such exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a chronic disease, such as sensorineural hearing loss 
(organic disease of the nervous system), may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss 
disability.  The Board notes that a May 1998 VA audiological 
evaluation outpatient treatment report shows that the veteran 
has a bilateral hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  Thus, the Board will concede that he has 
a current hearing loss disability.

The service medical records show no hearing loss in service.  
June 1948 and July 1951 physical examinations show that the 
veteran's hearing was 15/15 in each ear.  The first objective 
showing of any hearing loss in the record was in May 1998, 
which is approximately 46 years following the veteran's 
discharge from service.  At that time, the veteran reported 
hearing loss for many years and that he had worked in 
construction throughout much of his life.  There is no 
objective evidence showing that sensorineural hearing loss 
was manifested to a compensable degree within one year 
following the veteran's discharge from service.  The veteran 
testified at the April 2004 hearing that he first noted 
hearing loss about three or four years after he was 
discharged from service.  This is evidence against a finding 
that the veteran's hearing loss had its onset in service or 
manifested to a compensable degree within one year following 
his discharge from service.

Additionally, the Board notes that there is a lack of 
continuity of symptomatology of hearing loss between the 
veteran's discharge from service in 1952 and the 1998 VA 
audiological evaluation.  Further, no competent professional 
has attributed the post service diagnosis of bilateral 
hearing loss to the veteran's service.  While the veteran and 
his friend, WC, have attributed the current bilateral hearing 
loss disability to the veteran's service, they do not have 
the requisite knowledge of medical principles that would 
permit them to render an opinion regarding matters involving 
a medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the veteran's claim for service 
connection for a bilateral hearing loss disability cannot be 
granted because he has not brought forth competent evidence 
of a nexus between the current bilateral hearing loss 
disability and service, to include manifestations of such to 
a compensable degree within one year following the veteran's 
discharge from service.  Again, the veteran admitted that he 
did not notice hearing loss until three to four years 
following his discharge from service.  The veteran's honesty 
is appreciated.  The first objective evidence of hearing loss 
is in 1998, which is more than 40 years following his 
discharge from service.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for a bilateral 
hearing loss disability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

II.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

A.  Burn Scars, Right Arm

The service-connected burn scars on the right arm are rated 
noncompensably disabling under Diagnostic Code 7802.  As 
stated above, the criteria for evaluating skin disorders 
changed in August 2002.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Therefore, 
the Board must evaluate the veteran's claim under both the 
former criteria and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.  

Under the former criteria, a second-degree burn scar which 
has an area or areas approximating 1 square foot would be 
assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2001).  A scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

Under the amended criteria, a 10 percent evaluation is 
warranted for scars that are located other than the head, 
face, or neck, are superficial and do not cause limited 
motion where the area or areas are approximately 144 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  A 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2004).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

Service connection for burn scars on the right arm was 
granted by means of a May 1971 rating decision and assigned a 
noncompensable evaluation, effective February 25, 1971.  That 
disability has remained noncompensable since that time.

A January 2002 VA examination report shows that the veteran 
denied any symptoms pertaining to his burn scars.  He stated 
that the scar on the right elbow was approximately six inches 
in length and that the scar on the right shoulder was two to 
three inches in length.  There was no tenderness, adherence, 
ulceration or breakdown of skin, elevation or depression of 
scar, underlying tissue loss, edema or keloid formation, 
disfigurement, or loss of function.  The examiner entered a 
diagnosis of burnt scars, second degree, by history, 
presently asymptomatic.

A February 2004 VA examination report shows that the veteran 
denied any pain the area of the scar.  The examiner stated 
that the precise location of the scar was "almost 
unidentifiable," stating that there was a scar in the right 
lateral humerus but that it was overlapped by a tattoo.  The 
scar measured 2.5 centimeters by 1 centimeter.  There was no 
pain on the scar or adherence to the underlying tissue.  The 
texture of the skin was smooth and wrinkled, which he 
correlated with the veteran's age.  The examiner stated the 
scar was both superficial and stable and there was no 
elevation or depression of the surface contour of the scar on 
palpation.  There was no inflammation, edema, or keloid 
formation.  There was no limitation of function caused by the 
scar.  The diagnosis was a well-healed scald burn scar on the 
right arm.  

At the April 2004 hearing, the veteran testified that the 
scars were "nothing [] to worry about."  He denied that the 
scars were painful or tender.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
compensable evaluation for the burn scars on the right arm.  
In both VA examinations in January 2002 and February 2004, 
there were essentially normal findings pertaining to the 
scars.  The size of the two scars are smaller than 1 square 
foot or 144 square inches.  The veteran denied any problems 
with his scars at both examinations and at the April 2004 
hearing before the undersigned.  In fact, at the hearing, he 
testified that the scars were "nothing [] to worry about."  
In the January 2002 examination report, the examiner labeled 
the scars as "asymptomatic."  The above-described symptoms 
indicate that the veteran's scars are no more than 
noncompensably disabling.

In considering both the former and amended criteria under 
Diagnostic Codes 7802, 7803, and 7804, the evidence shows 
that the scar does not meet the criteria for a compensable 
evaluation.  For example, the scars are not large enough to 
be one square foot, the scars are not poorly nourished with 
repeated ulceration, and the scars are not superficial and 
unstable to warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2004).  Again, 
the veteran himself has denied any symptoms pertaining to his 
scars at both examinations and at the April 1994 hearing.  
Thus, the Board finds that the preponderance of the evidence 
is against a compensable evaluation for the burn scars on the 
right arm, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

B.  Right Elbow

The service-connected right elbow disability is rated 10 
percent disabling under Diagnostic Code 5019 for bursitis.  
The right hand is the veteran's dominant hand.  Diagnostic 
Code 5019 bursitis, instructs that the disability will be 
rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5019 (2004).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a,  
Diagnostic Code 5003 and Note (1) (2004). 

The Rating Schedule provides ratings for limitation of 
flexion of the major forearm when flexion is limited to 110 
degrees (0 percent), 100 degrees (10 percent), 90 degrees (20 
percent), 70 degrees (30 percent), 55 degrees (40 percent) or 
45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2003).  Compensable ratings are assigned for limitation 
of extension of the major forearm when extension is limited 
to 60 degrees (10 percent), 75 degrees (20 percent), 
90 degrees (30 percent), 100 degrees (40 percent) or 110 
degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  Normal elbow extension and flexion is from 0 to 145 
degrees.  38 C.F.R. § 4.71 (Plate I) (2004).

The Rating Schedule provides ratings for limitation of 
pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation (20 percent), and for 
motion lost beyond the middle of the arc (30 percent).  
Supination limited to 30 degrees or less is rated 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  Normal 
pronation is from 0 to 80 degrees and normal supination is 
from 0 to 85 degrees.  38 C.F.R. § 4.71 (Plate I).

Service connection for right elbow bursitis was established 
in a May 1971 rating decision, and a zero percent rating 
disability was assigned.  In the June 2002 rating decision, 
the RO granted a 10 percent evaluation, effective March 2001.  
The veteran has asserted that his disability is worse than 
the 10 percent evaluation contemplates.  

VA x-ray of the right elbow in December 2001, showed severe 
degenerative changes at the humeral, ulnar and radial 
articulations most likely representing effect of old trauma.  
A bony structure at the dorsal aspect of the distal humerus 
was described.  

At VA examination for the joints in January 2002, it was 
noted that the veteran wore no braces.  There were no 
episodes of dislocation or recurrent subluxation, and no 
inflammatory arthritis.  The only constitutional symptom was 
syringomyelia which probably lessened the pain in the right 
elbow because it was a spinal cord disease.  He was right 
handed.  Using a goniometer, the right elbow showed a 
decreased flexion to 92 degrees, extension to 142 degrees, 
supination 86 degrees, and pronation 88 degrees.  It was 
painful during the repetitive motion, flexion and extension.  
The examiner estimated the that the veteran's range of motion 
was additionally limited between 5 and 10 percent due to 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups.  There was no edema, 
effusion, instability, tenderness, redness, heat, abnormal 
movement or guarding.  There was no ankylosis.  The 
examination diagnoses were degenerative joint disease, right 
elbow, possible osteochondritis dissecans, right elbow joint, 
and olecranon spur, mild to moderate.  

In March 2003, VA records show that the right elbow was 
flexed at 30-45 degrees, and that the veteran could not raise 
his elbow.  He also had decreased hand strength in the right 
hand.  A diagnosis of "fused r[ight] elbow" was entered.

In April 2003, the veteran underwent a VA magnetic resonance 
imaging (MRI) of the right elbow.  The impression was (1) 
Severe osteoarthritis of the elbow joint,  large osseous 
excrescences seen arising from the mergence of the joint, the 
largest one of these projecting posteriorly and representing 
either a large osteophyte versus a large intraarticular body.  
The latter may account for the palpable abnormality in the 
posterior elbow; (2) Osseous excrescences appeared to exert 
intrinsic mass effect into the contents of the cubital 
tunnel.  

Right elbow pain was noted in VA records dated in September 
2003.

In February 2004, the veteran underwent VA examination for 
the joints, concerning his service-connected right elbow.  
The veteran reported having pain and numbness, weakness and 
stiffness.  On a scale of 1-10, the veteran described his 
pain as 4-5.  He denied any swelling, heat and redness, 
instability or giving way, locking, fatigability or lack of 
endurance.  He stated he took Vicodin as needed.  The 
severity of pain was reported as mild to moderate, with daily 
frequency and constant duration.  There was no dislocation or 
recurrent subluxation.  

Physical examination revealed that the right elbow joint was 
not painful on motion.  On the right elbow, flexion was only 
0-45 degrees.  According to the veteran, his elbow flexion 
was reportedly limited due to immobilization following a 
motor vehicle accident with right shoulder injury in 1950.  
Bilateral forearm supination was zero to 85 degrees, 
bilateral forearm pronation was zero to 80 degrees. The 
examiner reported that x-ray of the right elbow showed that 
there was substantial osteophytic hypertrophy at the margins 
of the joint, making exclusion of osteochondral loose bodies 
therein difficult.  There was relatively little evidence of 
arthropathy; otherwise, the findings possibly represented 
diffuse idiopathic skeletal hyperostosis which was limiting 
motion.  There was a small olecranon spur, and x-ray was 
otherwise within normal limits.  The diagnosis was chronic 
right elbow bursitis with marginal joint osteophytes limiting 
motion to less than 30 percent of normal.

The examiner estimated that the veteran had additional 5 to 
10 percent decreased range of motion due to pain, fatigue, 
and weakness during a flare-up, which he stated could be due 
to the excessive use of his right arm since he was right-hand 
dominant.  The veteran stated that it also occurred from 
lifting greater than 20 pounds.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 50 percent 
evaluation for bursitis of the right elbow.  Specifically, 
the veteran has bursitis, which is rated upon limitation of 
motion of the part affected.  The part affected is the right 
elbow, upon which flexion is now limited to approximately 45 
degrees.  In March 2003, the veteran's flexion was limited to 
between 30 and 45 degrees.  In February 2004, flexion was 
limited to 45 degrees.  Flexion limited to 45 degrees 
warrants a 50 percent rating based upon the applicable Rating 
Schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2004).

The Board is aware that the severe limitation of flexion of 
the elbow was first shown in March 2003; however, the 
functional impairment shown previously would warrant the 
50 percent evaluation as well.  At the time of the January 
2002 VA examination, the examiner stated that the veteran's 
flexion was to 92 degrees; however, he noted the elbow was 
painful during repetitive motion with flexion and extension.  
The veteran described having flare-ups when he excessively 
used his right elbow.  Additionally, a December 2001 x-ray 
showed that the veteran had severe degenerative changes at 
the humeral, ulnar, and radial articulations.  The Board 
finds that, resolving all reasonable doubt in favor of the 
veteran, the functional loss due to pain prior to 2003 would 
meet the criteria for a 50 percent evaluation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the evidence establishes a 
basis to grant an evaluation in excess of 50 percent; 
however, in order to warrant a 60 percent evaluation, which 
is the maximum evaluation available for the elbow, the elbow 
would need to be ankylosed.  The 50 percent evaluation is the 
maximum available for limitation of motion of the elbow.  In 
the March 2003 VA outpatient treatment report, the examiner 
stated that the veteran's right elbow was "fused."  In both 
the January 2002 and February 2004 examination reports, the 
examiners stated that there was no ankylosis of the elbow.  
At the April 2004 hearing, the veteran stated that he was 
able to move his elbow, but not very much.  Therefore, the 
preponderance of the evidence is against a finding that the 
veteran's right elbow is ankylosed, and thus an evaluation in 
excess of 50 percent is not available.  

While the holding in DeLuca assisted the veteran in obtaining 
the 50 percent evaluation, it would not assist the veteran in 
obtaining an evaluation in excess of 50 percent, as that 
evaluation is the maximum disability evaluation for 
limitation of motion of the elbow.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).

The veteran is competent to report his symptoms.  To the 
extent that he alleged that his right elbow was worse, he was 
correct and the RO granted him a 10 percent evaluation.  The 
Board has determined that the veteran's disability warrants a 
50 percent evaluation, but no more than 50 percent.  To the 
extent that the veteran has implied that he warrants an 
evaluation in excess of 50 percent, the medical evidence does 
not support any finding of ankylosis of the elbow.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

C.  Syringomyelia

The veteran's service-connected syringomyelia is evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8024.  Under 
Diagnostic Code 8024, the minimum rating is 30 percent.  
Higher ratings are assigned by analogy to other Diagnostic 
Codes.  The Note under this Diagnostic Code states the 
following:

It is required for the minimum ratings 
for residuals under diagnostic codes 
8000-8025, that there be ascertainable 
residuals.  Determinations as to the 
presence of residuals not capable of 
objective verification, i.e., headaches, 
dizziness, fatigability, must be 
approached on the basis of the diagnosis 
recorded; subjective residuals will be 
accepted when consistent with the disease 
and not more likely attributable to other 
disease or no disease.  It is of 
exceptional importance that when ratings 
in excess of the prescribed minimum 
ratings are assigned, the diagnostic 
codes utilized as bases of evaluation be 
cited, in addition to the codes 
identifying the diagnoses.  

The evidence in this case shows that service connection for 
syringomyelia was granted in a May 1971 rating decision, and 
a 30 percent rating was assigned, effective February 25, 
1971.  The veteran has remained at the 30 percent evaluation 
since that time.  The 30 percent rating is protected by 
regulation, and cannot be reduced.  38 C.F.R. § 3.951 (2004).

VA treatment records show that in April 2000, the assessment 
was syringomyelia with right arm radiculopathy.  He was 
recommended for an MRI.  In May 2000, the veteran had an MRI 
of the cervical spine which showed findings consisting of 
degenerative disc disease, greatest at the C5-6 level, and 
syrinx from C2 to C6.  Another note in May 2000, showed that 
syringomyelia was worsening.  In July 2000, the assessment 
was increasing syringomyelia, with bilateral upper extremity 
radiculopathy, worsening.  In March 2001 the assessment was 
loss of sensation in the hands and arms secondary to 
syringomyelia.  In March 2001 the assessment included loss of 
sensation in the hands and arms, secondary to syringomyelia.  
A nerve conduction study in September 2001, showed evidence 
of electrophysiological entrapment of the medial nerve, which 
could aggravate the symptoms of syringomyelia.  Cervical 
radiculopathy was shown upon needle examination.  

A VA neurology examination in January 2002, showed a 
diagnosis consistent with a syringomyelia or a syrinx in the 
cervical and the upper thoracic areas as reported in his 
recent MRI of the cervical spine.  Findings on examination 
included decreased sensation to touch and pinprick in the 
right upper extremity, decreased rapid alternating movements 
and decreased dexterity of the right hand and fingers and 
absent deep tendon reflexes in the right upper extremity.  
Muscle strength was 5/5 in all extremities.

Private treatment records show that the veteran was assessed 
with syringomyelia, along with other ailments in August 2001.  
A July 2002 private electromyography/nerve conduction study 
shows that the results showed evidence of carpal tunnel 
syndrome in both upper extremities with peripheral 
neuropathy.  The private physician stated that the veteran's 
syringomyelia had not changed and that the symptoms in the 
right upper extremity were most likely multifactorial and 
were related to the presence of a severe degree of carpal 
tunnel syndrome with ulnar neuropathy, as well as cervical 
radiculitis.  He added, "Again, the syringomyelia has no 
role in this patient's symptoms, in my opinion, so far."

A September 2003 VA outpatient treatment report shows that 
the veteran was seen with longstanding problems with the 
right shoulder.  The examiner diagnosed cervical spondylosis 
with associated syrinx and noted that there was no 
significant evidence for imaging findings consistent with 
neural element compression of significance.  In October 2003, 
the outpatient treatment record noted constant debilitating 
pain and decreased range of motion, and the primary diagnosis 
was syringomyelia.

At VA neurological examination in February 2004, nerve 
conduction studies were done.  The impression was that there 
was clinical and electrodiagnostic evidence consistent with a 
right C7 radiculopathy and with bilateral carpal tunnel 
syndromes, right worse than left.  The veteran's history of 
syringomyelia was also noted.  Examination findings included 
grade 4/5 weakness and atrophy of the right triceps.  Sensory 
examination was normal.  In March 2004, upon request from the 
RO for clarification, the medical doctor who performed this 
examination stated that the MRI of the cervical spine showed 
intermittent spinal cord encroachment but no evidence of 
syringomyelia.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for syringomyelia.  The 
medical evidence of record indicates that the veteran's 
syringomyelia is not active and that the veteran's current 
symptoms related to carpal tunnel syndrome, peripheral 
neuropathy, and cervical radiculitis are not the result of 
the service-connected syringomyelia.  In order for the 
veteran to receive a higher rating for syringomyelia, based 
on the applicable rating criteria, the record would have to 
show both current symptoms of the disease and symptoms under 
another Diagnostic Code that would warrant an evaluation in 
excess of 30 percent.  Neither is shown in this case.  Two 
medical professionals have opined that the veteran's current 
symptomatology is not the result of the service-connected 
disability.  Therefore, an evaluation in excess of 30 percent 
is not warranted.  As stated above, the veteran's 30 percent 
evaluation is protected and cannot be reduced.  38 C.F.R. 
§ 3.951(b).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this claim because the preponderance 
of the evidence is against it for the reasons stated above.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A.  § 5107(b).

Lastly, the Board has based its decision in this case upon 
the applicable provisions of the Rating Schedule.  The 
veteran has submitted no evidence showing that his service-
connected burn scars on the right arm, syringomyelia, and his 
right elbow disability have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand these matters to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8  Vet. App. 218, 
227 (1995). 


ORDER

Service connection for bilateral hearing loss disability is 
denied.

A compensable rating for burn scars of the right arm is 
denied.

A 50 percent rating for bursitis of the right elbow is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

An increased rating for syringomyelia is denied.



________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



